04/28/2022



       IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0549



                      Supreme Court Cause No. DA-0549




                                                 )
PETER B. HUTTON,                                 )
          Plaintiff and Appellant                )
                                                 )
v.                                               )
                                                 )
                                                 )

ESTATE OF JERALD L. NYHART,                      )  ORDER TO ALLOW
by and through the Personal Representative,      ) EXTENSION OF TIME
SANDY NYHART; POINT OF ROCKS                     ) TO FILE APPELLANT’S
ANGUS RANCH, INC.; SHERRY N.                     ) REPLY BRIEF
SMITH, an individual                             )
            Defendants and Appellees             )
                                                 )
                                                 )

      WHEREAS, Appellant Peter B. Hutton has filed a Motion for Extension of
Time to file his Reply Brief; and to consolidate the two replies in one filing;

      WHEREAS, Appellees’ Counsel have been contacted and have no
Objection;

      NOW THEREFORE, upon good cause, the time for filing Appellant’s
Opening Brief is extended 10 days up to May 23, 2022 and Appellant may
consolidate his Reply Briefs in one filing.




                                        1                            Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           April 28 2022